131 F.3d 144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Eugene FITZHUGH, Appellant.
No. 97-3121.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 5, 1997.Filed Dec. 10, 1997.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
PER CURIAM.


1
Eugene Fitzhugh, previously sentenced to ten months of imprisonment and one year supervised release for a bribery conviction, appeals from the District Court's1 order denying his motion to reconsider his sentence based on his deteriorating health.  Fitzhugh filed the motion during the pendency of his appeal from the ten-month sentence itself.  Concluding it lacked jurisdiction to reconsider Fitzhugh's sentence, the District Court issued an order denying the motion.


2
Upon review of the record and the parties' submissions on appeal, we affirm the District Court for the reasons stated in its order.  See 8th Cir.  R. 47B.



1
 The Honorable Stephen M. Reasoner, Chief Judge, United States District Court for the Eastern District of Arkansas